Citation Nr: 1048289	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to March 
1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the RO in 
Milwaukee, Wisconsin, which denied service connection for PTSD.

The Veteran testified at a May 2008 hearing at the RO before a 
Decision Review Officer (DRO).  A transcript of that proceeding 
has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The Veteran claims that he suffers from PTSD as a result of 
military sexual trauma (MST).  He contends that the incident 
occurred sometime between May 1978 and September 1978 while he 
was stationed at Camp Lejeune.  Specifically, the Veteran alleges 
that he was walking back to the barracks from the noncommissioned 
officers (NCO) club one night when he was jumped, robbed and 
raped by two other Marines.  He reports that he was picked up by 
military police afterward and taken to the hospital on base for 
treatment.  

The Board observes that the clinical records identified by the 
Veteran are not a part of his service treatment records and have 
not otherwise been associated with the claims file.  In fact, 
there is no indication that any efforts have yet been made to 
obtain these records from the hospital at Camp Lejeune.  For this 
reason, the case must be remanded so that the Agency of Original 
Jurisdiction (AOJ) can request clinical records from Naval 
Hospital Camp Lejeune.  

The record reflects that the Veteran was afforded a VA 
psychiatric examination in May 2007.  Following the examination, 
the examiner stated that based on his review of the record and 
interview of the Veteran, he was unable to render an opinion 
regarding whether or not the alleged assault reported by the 
Veteran actually occurred without resorting to mere speculation.  
The examiner could not identify any clear markers of behavioral 
changes that would be consistent with the alleged sexual assault.  
The Veteran was diagnosed with mood disorder NOS, not related to 
military service, and attention deficit and hyperactive disorder, 
not related to military service.  The examiner also explained 
that he could not identify symptoms which would satisfy all the 
DSM-IV criteria for a PTSD diagnosis.  

The Board notes that additional evidence has been associated with 
the claims file since the May 2007 examination.  In particular, a 
June 2008 mental health diagnostic study is suggestive of PTSD.  
Moreover, a June 2008 statement by the Veteran's VA psychologist 
reports that the Veteran has been seeing her in psychotherapy for 
PTSD treatment related to MST since June 2007.  The psychologist 
explains that a common feature of people who have sustained MST 
is the failure to disclose the assault, often due to fear and 
shame; this, coupled with cluster C of the DSM-IV PTSD criteria, 
may offer some insight into the lack of consistent 
acknowledgement of MST and PTSD over time by the Veteran.  

In September 2008, the Veteran submitted a statement requesting a 
new C&P examination to support his PTSD claim.  As this case is 
being remanded for other matters, and in light of the new 
evidence that has been received since the last examination, the 
Board finds that a new psychiatric examination is warranted in 
this instance.  On remand, the Veteran should be provided with 
such an examination.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should contact the Naval Hospital 
associated with Camp Lejeune and request 
all clinical records for the Veteran's 
period of service at Camp Lejeune from 
April 1978 to April 1979.  The result of 
the request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2. The AOJ should then schedule the Veteran 
for a VA psychiatric examination.  The 
claims file should be made available for 
review of pertinent documents therein, and 
the report should reflect that such review 
occurred.  After reviewing the file, the 
examiner should: (1) diagnose all current 
psychiatric disorders; and (2) render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that any currently 
diagnosed psychiatric disorder is 
etiologically related to active military 
service, to include the claimed military 
sexual trauma, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  A complete 
rationale should be provided for any 
opinion given.  If the examiner cannot form 
an opinion without resorting to mere 
speculation, the examiner should so state 
and provide an explanation for that 
conclusion.

3. Thereafter, the AOJ should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


